Citation Nr: 1500748	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran's original service connection claim for bilateral hearing loss was initially denied in an October 2007 RO decision.  In February 2008, the Veteran filed a notice of disagreement (NOD) with this determination.  Prior to the issuance of a statement of the case (SOC) regarding the issue, however, a June 2008 RO decision granted his service-connection claim.  This was a full grant of benefits originally sought by the Veteran.  Thereafter, the Veteran initiated this appeal by filing an NOD regarding the noncompensable disability rating assigned for his service-connected bilateral hearing loss.  

The issue of entitlement to an increased disability rating for a back disability has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for additional development regarding the Veteran's claim on appeal, specifically to obtain outstanding VA treatment records regarding the Veteran's service-connected bilateral hearing loss disability.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA treatment records, even if not physically associated with the claims file, are considered in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, the Board notes that VA treatment records audiometric assessments in December 2006, January 2007, March 2010, and June 2013 which contain descriptions of the severity of the Veteran's bilateral hearing loss disability and report his word recognition scores, but do not include specific audiometric test results.  Additionally, there are at least two specific references, in December 2006 and March 2010, to audiogram results which were obtained, but are not of record.  As the outstanding VA treatment records, particularly the missing audiogram results references above, may be determinative of the claim on appeal, such records must be obtained upon remand.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate such records with the claims file.  Specifically, the Board notes that VA treatment records audiometric assessments in December 2006, January 2007, March 2010, and June 2013 which contain descriptions of the severity of the Veteran's bilateral hearing loss disability and report his word recognition scores, but do not include specific audiometric test results.  Additionally, there are at least two specific references, in December 2006 and March 2010, to audiogram results which were obtained, but are not of record.  If no records are obtained, obtain a negative response and associate such response with the claims file.  

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an adequate amount of time for response, before returning this matter to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






